IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


AKANINYENE EFIONG AKAN,                    : No. 64 WM 2017
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
COURT OF COMMON PLEAS                      :
ALLEGHENY COUNTY,                          :
                                           :
                   Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 26th day of October, 2017, the Application for Leave to File

Original Process is GRANTED, and the Application for Writ of Mandamus and/or

Extraordinary Jurisdiction and the Supplement to Petition are DENIED.